Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Fredzrina Leenette Harvey, Appellant                   Appeal from the 188th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 47,478-
 No. 06-18-00117-CR         v.                          A). Memorandum Opinion delivered by
                                                        Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
$391.00 in attorney fees from the judgment. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Fredzrina Leenette Harvey, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED NOVEMBER 27, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk